Mikell, Judge.
The Supreme Court granted certiorari in this case, and in Phillips v. Sea Tow/Sea Spill of Savannah, 276 Ga. 352 (578 SE2d 846) (2003), affirmed the judgment but reversed our conclusion that Sea Tow/Sea Spill of Savannah could maintain an in personam salvage action in a Georgia court. Therefore, we vacate Division 2 of our earlier opinion* and adopt the judgment of the Supreme Court as our own. The remainder of our opinion was not addressed by the Supreme Court and therefore still stands.

Judgment reversed.


Blackburn, P. J., and Adams, J., concur.


 Sea Tow/Sea Spill of Savannah v. Phillips, 253 Ga. App. 842 (561 SE2d 827) (2002).